DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed 4/6/2021, are acknowledged.  Claims 1, 3-12, 14, 15, 18-20, 22, 23, 25 and 26 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification fails to describe "having a balanced concentration of each so as to achieve a synergistic effect resulting in the composition being sufficient to treat a pathogenic bacterial biofilm without harming natural biofilm of tissue."  To be sure, this language is found in the specification, but the specification fails to describe what is meant by “balanced.”  In fact the vagueness of the term is evidenced by the specification itself which suggests that being balanced takes into consideration the application of the composition.  See page 8.  The specification goes even further to suggest with few examples that, it provides guidance on the synergistic effects of various combinations of acetic acid and hypochlorous acid and from which “[t]he skilled artisan can determine, based upon the information provided in the instant specification, the relative amounts of acetic acid and hypochlorous acid necessary for treatment of any bacterial infection or biofilm formation.”  Id.
However, the vagueness and lack of guidance is self-evident in a specification that is otherwise self-aggrandizing across many aspects.  All applicant has done is add more words to an “application of use” or, said differently, placed additional results on a result that was already deemed non-enabled.  Indeed, if other prior art teaches or suggest the range amounts of HAc and HOCl now recited, then those prior art would obviously provide sufficient guidance for the synergistic effect for intended application apparently claimed. 
In any event, it is necessary to construe the limitation “having a balanced concentration of each so as to achieve a synergistic effect.”   In doing so, the use of the language “a balanced 
To be sure, although making and using a solution of hypochlorous acid and acetic acid wherein compositions wherein the HAc concentration is between 0.1% and 5% and the HOCl concentration is greater than 5 ppm is generally taught in the instant specification, again the instant specification is entirely devoid of any description as to how one of ordinary skill in the art would make or use a composition where the concentration of hypochlorous acid and acetic acid are “balanced,” much less for a particular purpose.  Presuming the term “balanced,” given the broadest reasonable interpretation, means “optimized,” it is this construction that is used in the following analysis. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
First, the instant specification provides general information on making hypochlorous acid and acetic acid compositions in amounts within certain ranges.  However, it would require undue experimentation of the skilled artisan to make or use a composition wherein the hypochlorous acid and acetic acid are present in concentrations that are balanced to achieve a synergistic effect 
In view of the great breadth of the claims, amount of experimentation required, the lack of guidance, working examples, and unpredictability of the art in predicting function, the claimed invention would require undue experimentation or the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 depends on cancelled claim 21 and thus is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 14, 15, 18-20, 22, 23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10-15, 18, 20, 24 and 26-29 of copending Application No. 14/618,820 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treating tissue trauma with compositions comprising hypochlorous acid and acetic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11, 12, 14, 15, 18-20, 22, 23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-17 of copending Application No. 15/612,571 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treating tissue trauma with compositions comprising hypochlorous acid and acetic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11, 12, 14, 15, 18-20, 22, 23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9 and 10 of copending Application No. 15/852,622 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treating tissue with compositions comprising hypochlorous acid and acetic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11, 12, 14, 15, 18-20, 22, 23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14 and 23-26 of copending Application No. 15/825,603 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treating tissue trauma with compositions comprising hypochlorous acid and acetic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11, 12, 14, 15, 18-20, 22, 23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/672,393 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treating tissue trauma with compositions comprising hypochlorous acid and acetic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618